In an action for an accounting, and for other relief, the plaintiff appeals from three orders of the Supreme Court, Kings County: (1) an order entered May 12, 1965, which denied plaintiff’s motion to dismiss the defense of the Statute of Limitations; (2) an order, entered June 3, 1965 upon reargument, which adhered to the original determination; and (3) an order entered May 12, 1965, which granted defendant’s cross motion to discover and inspect certain hospital and medical records. Orders affirmed, without costs. The discovery and inspection shall proceed as provided in the order upon 10 days’ written notice or at such other time and place and in such manner as the parties may agree upon by written stipulation. Defendant has interposed the Statute of Limitations as a defense to the allegations contained in the amended complaint. Plaintiff has been afforded sufficient notice of the precise nature of this defense. In view of the questions raised concerning the accrual date of the alleged cause of actions and the possible tolling of the Statute of Limitations, the better practice is to allow the defense to stand until trial. At that time a determination may be made upon a full exposition of the facts. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.